\
                                                                    RECEIVED SW
                                                                  COURT OF CRlMAUPmiS
                            CJ^se OD. ?0-O0^2~l5                      MAR lo 2015
                                  IK> THE
                        CjOugT OFdRImXiOAL fcfcfilMJS             A&eJAcosta, Clerk
                               Austin Texas

                    Appelant         ^
                                     s


    Tue smte of T^Ai                 c



                  APP&LLAMrr's moTlCHfl TO SLA<>P€lOD QjlaL£S

    To "WE UONORJteLfc "SUDkEQ Qt SAlb CfiUQT.'

    in -Hnjl «\Loo(L S^\ed awcl r\ur*\t>e.fe<i CAuse.v &^A reaped-tall^ Kl&s


     «   . ,     r i.                i u '    r-                uUUHT OF CRIMINAL APPEALS
                                                                      MAR 10 2015
                                    -U

               A^IgkV * ciciWLj t^^oU i- +U "W>e' Acos^ Clerk

     ctaJfoow or cop^ rv^cUW rtor is copik of mcklVl1 "^c

                                Praucr.
\




    +o SU^pe^A "^ ^ofwwLv\^0Ae4 cule~b o£ "Jk, TL/ks Rules af
    AflwlWU to>caJu«. *> alio* ApptllW <fe £k 4k fctt'.n fer




                                       Toes * l<gfoa^25
                                        5+r«<^fdlou) Mr
                                        1200 tt*\ fo^5
                                        RdsW^TX A5*3
CSINIB02/CINIB02      TEXAS DEPARTMENT OF CRIMINAL-JUSTICE                      03/03/15
R216/BJ00047                   IN-FORMA-PAUPERIS DATA                            14:25:88
TDCJft: 01862925 SID#: 03402153 LOCATION: MAC STRINGFEL                 INDIGENT DTE: 01/26/15
NAME: HOLLEMAN.DARRELL LYNN                  BEGINNING PERIOD: 08/01/14
PREVIOUS TDCJ NUMBERS: 00628426 01255235 01568296
CURRENT BAL:           0.00 TOT HOLD AMT:                  0.00 3MTH TOT DEP:               0.00
6MTH DEP:            0.00 6MTH AVG BAL:         2.60 6MTH AVG DEP:         0.00
MONTH HIGHEST BALANCE TOTAL DEPOSITS    MONTH HIGHEST BALANCE TOTAL DEPOSITS
01/15      14.71                0.00          10/14             0.69              0.00
12/14      12.11                0.08          09/14             21.12             0.00
11/14          9.56             0.00          08/14             21.12             0.00
PROCESS DATE     HOLD AMOUNT      HOLD DESCRIPTION




STATE OF TEXAS COUNTY QF8ra.2flff<^
ON THIS THE 3 DAY OF Ha(df\ ,&", ICERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE, AND UNALTERED COPY MADE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER DATABASE REGARDING THE OFFENDER'S ACCOUNT. NP SIG:
PF1-HELP PF3-END ENTER NEXT TDCJ NUMBER:                     OR SID NUMBER:


           -mJm m<alj BM^
                               JUDY MARIE                   J
                                  BORNE                     •
                           Notary Public. State of Texas    ,
                               My Commission Expires
                                    03 15 2017              *
          0000090090 o^ O O 4 o o e
                      Notary Without Qond